United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2337
                                     ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Karl L. Foster, also known as Karl Act, *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                            Submitted: October 4, 2000
                                Filed: October 12, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Karl Foster appeals his tax-offense convictions for violations of 18 U.S.C. § 371,
26 U.S.C. § 7206(2), and 26 U.S.C. § 7212(a), for which the district court1 sentenced
him to an aggregate of seventy-eight months imprisonment and three years supervised
release. We reject each of his arguments and affirm.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
        At an April 16, 1997 motion hearing, Foster was examined in accordance with
Faretta v. California, 422 U.S. 806 (1975), after which he knowingly, intelligently, and
unequivocally waived his constitutional right to counsel. The district court was not
required to re-examine Foster when he discharged his standby counsel on the first day
of trial, because he had no constitutional right to standby counsel. See United States
v. Einfeldt, 138 F.3d 373, 378 (8th Cir.), cert. denied, 525 U.S. 851 (1998). For this
reason, Foster also cannot claim ineffective assistance of standby counsel. See United
States v. Morrison, 153 F.3d 34, 55 (2d Cir. 1998).

       The district court did not clearly err in determining that Foster was competent
to proceed with his defense after he suffered an injury on November 18. See United
States v. Hinton, 218 F.3d 910, 912 (8th Cir. 2000) (standard of review). The court
was entitled to discount Foster’s proclamation of incompetence and his doctor’s
cursory opinion, in favor of the opinion of a doctor who conducted an independent
medical examination, as well as the court’s own observations of Foster’s ability to
participate in his defense. See James v. State of Iowa, 100 F.3d 586, 589 (8th Cir.
1996).

       Foster’s argument that IRS agents lacked authority to investigate his tax offenses
is without merit, see United States v. Rosnow, 977 F.2d 399, 409 n.17, 413 (8th Cir.
1992) (per curiam), cert. denied, 507 U.S. 990 (1993), as is his argument that the IRS
agents were not authorized to testify before the grand jury or at trial, see Fed. R. Evid.
601 (“Every person is competent to be a witness except as otherwise provided in these
rules.”).

       Finally, the indictment sufficiently charged each of Foster’s offenses. See United
States v. Ervasti, 201 F.3d 1029, 1037-38 (8th Cir. 2000) (§ 371 charge); United States
v. Warner, 428 F.2d 730, 735 (8th Cir.) (§ 7206(2) charge), cert. denied, 400 U.S. 930
(1970); United States v. Williams, 644 F.2d 696, 699, 701 (8th Cir.) (§ 7212(a)
charges), cert. denied, 454 U.S. 841 (1981).

                                           -2-
Accordingly, we affirm the judgment of the district court.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-